DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges Applicant’s claim of foreign priority to Korean application KR 10-2018-0114940, filed 27 September 2018.  A certified copy of said foreign priority document has been placed in the file wrapper as of 7 February 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted by the Applicant on 31 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this IDS has been fully considered by the Examiner.
Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as described below for each of this application’s 35 U.S.C. 112(f) claim limitations:
a determination device configured to determine whether a plurality of predetermined operation conditions are met…(per Claims 1 and 12)
a guide device configured to configure an information screen… (per Claims 1 and 12)
per the specification: (“Referring to FIG. 1, the apparatus 100 may include a controller 110, an interface 120, a communication device 130, a storage 140, an information collecting device 150, a determination device 160, and a guide device 170. Herein, the controller 110, the information collecting device 150, the determination device 160, and the guide device 170 of the apparatus 100 may be implemented as at least one or more processors”, Paragraph 37).  Based on at least this passage from the specification, Examiner is interpreting this term to be one or more processors, or the like.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 3, 5-8, 10-11, 13, 15-16, 18, and 20-21 are objected to because of the following informalities: each of these claims appear to have an unnecessary comma before the term “when”.  Appropriate corrections are suggested for clarity, but not required.
Claim 4 is objected to because of the following informalities: this claim utilizes the phrase “a target lane to which the vehicle moves for the lance change”; however: (a) “the lance change” appears to be an inadvertent misspelling for “the lane change”, and (b) “to which the vehicle moves for” should be in future tense since it hasn’t occurred yet (suggestion: “to which the vehicle would move during”).  Appropriate corrections are required.
Claims 8 and 18 are objected to because of the following informalities: these claims utilize the phrase “when all the first to third conditions are met”; however “when all the” appears to be inadvertently missing the word “of” (i.e. “when all of the”).  Appropriate corrections are required.
15 is objected to because of the following informalities: this claim utilizes the phrase “when a turn signal switch is operated maintained longer than or equal to a reference time”; however, it appears (particularly in view of similar Claim 5) that there is an inadvertent missing “and” between the words “operated” and “maintained”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 12 (and thus all other pending claims due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, each of these independent claims state that a determination device, which is a 35 USC 112(f) term that has been interpreted to be one or more processors, is configured to determine an intention for a driver of the vehicle to use a lane change control function.  However, it is unknown as to how one or more processors can determine a driver’s intention.  A driver may act in a certain manner that may normally indicate an intention to do something, but there is always the possibility that those actions were unintentional.  Likewise, a driver may not act in a certain manner that would normally indicate an intention to do something, but there is always the possibility that the driver intended to do that something anyway, even though they didn’t act in the manner expected.  As such, it is indefinite as to how one or more processors can determine a driver’s intention.  Even if the one or more processors are capable of mind-reading, the driver’s thoughts may change from one moment to the next and it would be indefinite as to how the one or more “mind-reading” processors can determine an intention if an initial thought may indicate uncertainty and/or a different intention from what a later thought may indicate.  As such, this limitation renders these claims indefinite.  Secondly, these claims each describe “a lane change control section”; however, this is not a known term in the art and thus it is unclear, and further indefinite, as to what this term constitutes, or how it is determined what makes a certain section (of presumably a road) a lane change control section versus what makes a certain section (of presumably a road) not a lane change control section.  Appropriate corrections are required.

Claims 4-6 and 15-16 (and Claims 7-8 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of Claims 4-5 and 15 discuss determining when a turn signal switch is operated; however, a turn signal switch may be operated to turn a left turn signal or a right turn signal “off”, which generally indicates a desire to not change lanes.  As such, it is unclear as to how this could be used as a condition that helps to determine a driver intention unless it specifically says that the determination of the turn signal switch operation is when it is both switched “on” and in a direction that actually has another lane to switch over to (for example, if the vehicle is in a far left lane, even if the switch is “on”, if it is signaling a left turn, then it clearly does not indicate any driver intention to change lanes to the left since there is no adjacent left lane to switch over to).  Similarly, Claims 4, 6, and 16 discuss determining steering torque, and in the case of Claims 6 and 16, that the steering torque be less than a reference torque and maintained longer than or equal to a reference time; however, it is not only unclear as to whether this steering torque is being applied to the steering wheel of the vehicle (or perhaps a steering torque being applied to one or more pair of tires of the vehicle), but also, how this could be used as a condition that helps to determine a driver intention unless it specifically says that the determination of a steering torque is only when the vehicle itself is in “drive” and in motion (for example, if the vehicle is parked and the driver is not even touching the steering wheel, this steering torque will be zero, which is less than a reference torque, and could be maintained longer than or equal to a reference time, but clearly would not indicate any driver intention to change lanes).  Appropriate corrections are required.
Claims 4, 7, and 17 (and Claims 5-6 and 8 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claims 10-11 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, Claims 10 and 20 require the activation of the lane change control function and performing the lane change control when a feedback from the driver is received via the information screen; however, since “feedback” is not instead defined to be “feedback signifying driver approval”, it leaves pretty much any form of feedback able to activate the lane change control function and performing the lane change control, to include even the driver trying to hit a “back” button or a “no” button or trying to turn the information screen off, which clearly goes against an indication that the driver would actually want to activate the lane change control function and perform the lane change control.  Therefore “feedback” alone renders the claim indefinite for potentially enabling any form of feedback, even negative, to initiate a clearly undesired lane change.  While other possibilities exist in order to correct this issue and to improve clarity, it is suggested that Claims 9 and 19 (which Claims 10 and 20 are dependent upon, respectively) be amended to change “an information message for inquiring the driver about approval” to “an information for feedback signifying driver approval”, and then changing “a feedback from the driver” of Claims 10 and 20 (and “the feedback from the driver” of Claims 11 and 21) to instead be “the feedback signifying driver approval from the information screen”.  Secondly, Claims 11 and 21 require that the information screen be ended if the feedback (or, as stated above, the feedback signifying driver approval) is not received within a predetermined time; however, “within a predetermined time” renders these claims indefinite because it does not specify when this time limit begins (in other words, a predetermined time from when?).  For purposes of compact prosecution the Examiner is interpreting this time limit to be from when the information message is first presented to the driver on the information screen.  Appropriate corrections are required.
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims describe a determination “that the driver uses the lane change control function when all [of] the first to third conditions are met”; however, it is unclear as to how the driver actually “uses” the lane change control function based on these conditions being met, as the independent claims that these claims are respectively dependent upon only describe a determination about “an intention for a driver of the vehicle to use a lane change control function”.  As such, “that the driver uses the lane change control function when…” renders this claim indefinite, and it appears that this should instead be “that the intention for the driver is to use 
Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim utilizes the term “the feedback”; however, this term lacks proper antecedent basis for use within this claim, thus rendering it indefinite.  For purposes of compact prosecution the Examiner is interpreting this claim to instead be dependent upon Claim 20 (instead of Claim 19), which would cure this indefiniteness issue (particularly in view of similar Claim 11 being dependent upon Claim 10, coinciding with the subject matter of Claim 20, instead of Claim 9, coinciding with the subject matter of Claim 19).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nishiguchi et al. (US 2017/0240172), herein “Nishiguchi”.
Regarding Claims 1 and 12 (both independent), Nishiguchi discloses:
an apparatus for lane change control, comprising (per Claim 1) / a method for lane change control, the method comprising (per Claim 12) (travel control device 12; “A vehicle travel control method”, Claim 10):
a determination device configured to determine whether a plurality of predetermined operation conditions are met when a vehicle enters a lane change control section and configured to determine an intention for a driver of the vehicle to use a lane change control function (per Claim 1) / determining, by a determination device, whether a plurality of predetermined operation conditions are met when a vehicle enters a lane change control section, and determining an intention for a driver of the vehicle to use a lane change control function (per Claim 12) (“The operation section 16 includes a selector switch 30, a steering wheel 32, and a winker switch 36 that are operated by a driver. The selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20 in response to an operation by the driver”, Paragraph 37, “the lane change intention may be a winker operation performed by the driver. With the aspect, the driver can provide the lane change intention by the simple operation”, Paragraph 10, “operation detection unit 46 corresponds to an intention detection unit that detects a ;
a guide device configured to configure an information screen for the lane change control function based on the determined intention of the driver (per Claim 1) / configuring, by a guide device, an information screen for the lane change control function based on the determined intention of the driver (per Claim 12) (“The notification mechanism 66 includes a notification device, such as a display and/or a loudspeaker, and a notification ECU (either not shown). The notification mechanism 66 causes the notification device to operate in accordance with a notification instruction output from the automatic control ECU 20”, Paragraph 44, “In step S12, the driver is notified about that the lane change is available. At this time, the automatic control ECU 20 outputs a notification instruction indicative of that the lane change is available to the notification mechanism 66. Then, notification indicative of that the lane change is available is made by the display and/or the loudspeaker of the notification mechanism 66”, Paragraph 49, “As shown in FIG. 6A, if the obstacle (the other vehicle) 90 is not present in the predetermined area A (step S17: NO), the processing goes to step S12. In contrast, as shown in FIGS. 7A, 8A, 9A, and 10A, if the obstacle (the other vehicle) 90 is present in the predetermined area A (step S17: YES), the processing goes to step S18. Then, in step S18, the driver is notified about that the lane change is unavailable”, Paragraph 53); and
see citations to Paragraphs 44/49/53 as shown above).
Regarding Claims 2 and 13, Nishiguchi discloses the apparatus of Claim 1 and the method of Claim 12, respectively, and Nishiguchi further discloses the determination device is configured to (per Claim 2) / determining the intention of the driver comprises (per Claim 13):
determine whether a lane change control switch is turned on when the vehicle enters the lane change control section (per Claim 2) / determining whether a lane change control switch is turned on, when the vehicle enters the lane change control section (per Claim 13) (wherein the lane change control switch could be either or both of the selector switch 30 and/or the winker switch 36, and the lane change control section is a section of roadway that has one or more adjacent lanes to the lane the vehicle is currently in; “The operation section 16 includes a selector switch 30, a steering wheel 32, and a winker switch 36 that are operated by a driver. The selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20 in response to an operation by the driver”, Paragraph 37, “A procedure of the lane change availability determination/winker detection processing (step S1 in FIG. 2) is described with reference to FIG. 3. In the lane change availability determination/winker detection processing described below, it is determined whether the lane change by automatic control is available or unavailable, and the lane change intention of the driver is detected, or in other words, the winker operation is detected”, Paragraph 47).
Regarding Claims 3 and 14, Nishiguchi discloses the apparatus of Claim 2 and the method of Claim 13, respectively, and Nishiguchi further discloses the determination device is configured to (per Claim 3) / determining the intention of the driver comprises (per Claim 14):
determine whether the plurality of predetermined operation conditions are met, when the lane change control switch is turned off (per Claim 3) / determining whether the plurality of predetermined i.e. even if the lane change control switch is currently turned off, it is still being checked to see if and when it may be turned on, particularly if the lane change control switch is the winker switch 36 (“Synchronously with the respective processing, the surrounding information acquisition section 14 and the vehicle information acquisition section 18 periodically acquire respective pieces of information”, Paragraph 46); condition 1: winker switch 36 turned on (“In step S15, it is determined whether or not the lane change intention of the driver is detected, that is, the presence of the winker operation…If the winker operation is present, that is, if the operation detection unit 46 detects the lane change signal (step S15: YES), the processing goes to step S16. In contrast, if the winker operation is not present, that is, if the operation detection unit 46 does not detect the lane change signal (step S15: NO), the processing goes to step S17”, Paragraph 51, “The processing in step S17 and later is repeated until the driver operates the winker switch 36”, Paragraph 53), condition 2: steering torque applied by the driver must be less than the automatic lane change manual override threshold (“A steering mechanism 64 is provided with a torque sensor 34. The torque sensor 34 measures a steering torque in accordance with steering of the steering wheel 32, and outputs a torque signal indicative of the steering torque to the automatic control ECU 20”, Paragraph 37, “the lane keep controller 52 is configured to allow override (a temporary manual operation) if the steering torque indicated by the torque signal detected by the operation detection unit 46 is a predetermined operation amount or larger. The predetermined operation amount is referred to as override threshold Fth”, Paragraph 42, “if the steering torque being the override threshold Fth (=F1) or larger is detected, the lane can be changed by manual operation”, Paragraph 61, “if the steering torque being the override threshold Fth (=F2) or larger is detected, ).
Regarding Claim 4, Nishiguchi discloses the apparatus of Claim 1, and Nishiguchi further discloses that the plurality of operation conditions comprises:
a first condition for an operation of a turn signal switch (condition 1: winker switch 36 turned on (“In step S15, it is determined whether or not the lane change intention of the driver is detected, that is, the presence of the winker operation…If the winker operation is present, that is, if the operation detection unit 46 detects the lane change signal (step S15: YES), the processing goes to step S16. In contrast, if the winker operation is not present, that is, if the operation detection unit 46 does not detect the lane change signal (step S15: NO), the processing goes to step S17”, Paragraph 51, ),
a second condition for a steering torque (condition 2: steering torque applied by the driver must be less than the automatic lane change manual override threshold (“A steering mechanism 64 is provided with a torque sensor 34. The torque sensor 34 measures a steering torque in accordance with steering of the steering wheel 32, and outputs a torque signal indicative of the steering torque to the automatic control ECU 20”, Paragraph 37, “the lane keep controller 52 is configured to allow override (a temporary manual operation) if the steering torque indicated by the torque signal detected by the operation detection unit 46 is a predetermined operation amount or larger. The predetermined operation amount is referred to as override threshold Fth”, Paragraph 42, “if the steering torque being the override threshold Fth (=F1) or larger is detected, the lane can be changed by manual operation”, Paragraph 61, “if the steering torque being the override threshold Fth (=F2) or larger is detected, the lane can be changed by manual operation”, Paragraph 64)), and
a third condition for a collision risk with a surrounding vehicle located in a target lane to which the vehicle moves for the lance change (condition 3: a lane change must be safely available (“A lane change controller determines whether lane change is available or unavailable on the basis of a detection result of an obstacle by a radar and an obstacle recognizer”, Abstract, “In step S11, the availability of the lane change is determined. The lane change controller 54 determines the presence of the obstacle (the other vehicle) 90 on the basis of the obstacle detection result of the radars 26, and determines whether the lane change is available or unavailable. To be specific, it is determined whether or not the obstacle (the other vehicle) 90 is present in the predetermined area A at the rear left and rear right of the vehicle 10. As shown in FIG. ).
Regarding Claims 7 and 17, Nishiguchi discloses the apparatus of Claim 4 and the method of Claim 14, respectively, and Nishiguchi further discloses the determination device is configured to (per Claim 7) / determining whether the plurality of operation conditions are met comprises (per Claim 17):
determine that the third condition is met, when a time to collision (TTC) with the surrounding vehicle is longer than or equal to a collision reference time and when a relative distance from the surrounding vehicle to the vehicle is greater than a reference distance (per Claim 7) / determining that the third condition is met, when a time to collision (TTC) with the surrounding vehicle is longer than or equal to a collision reference time and when a relative distance from the surrounding vehicle to the vehicle is greater than a reference distance (per Claim 17) (condition 3: a lane change must be safely available (“A lane change controller determines whether lane change is available or unavailable on the basis of a detection result of an obstacle by a radar and an obstacle recognizer”, Abstract, “In step S11, the availability of the lane change is determined. The lane change controller 54 determines the presence of the obstacle (the other vehicle) 90 on the basis of the obstacle detection result of the radars 26, and determines whether the lane change is available or unavailable. To be specific, it is determined whether or not the obstacle (the other vehicle) 90 is present in the predetermined area A at the rear left and rear right of the vehicle 10. As shown in FIG. 6A, if the obstacle is not present in the predetermined area A (step S11: NO), the processing goes to step S12. In contrast, as shown in FIGS. 7A, 8A, 9A, and 10A, if the obstacle (the other vehicle) 90 is present in the predetermined area A (step S11: YES), the processing goes to step S13. Then, .
Regarding Claims 8 and 18, Nishiguchi discloses the apparatus of Claim 4 and the method of Claim 14, respectively, and Nishiguchi further discloses the determination device is configured to (per Claim 8) / determining the intention of the driver further comprises (per Claim 18):
determine that the driver uses the lane change control function, when all the first to third conditions are met (per Claim 8) / determining that the driver uses the lane change control function, when all the first to third conditions are met (per Claim 18) (see Figs. 2-5).
Regarding Claims 9 and 19, Nishiguchi discloses the apparatus of Claim 1 and the method of Claim 12, respectively, and Nishiguchi further discloses the information screen comprises an information message for inquiring (per Claims 9 and 19) about approval to use the lane change control function (per Claim 9) / the driver about approval to use the lane change control function (per Claim 19) (“The notification mechanism 66 includes a notification device, such as a display and/or a loudspeaker, and a notification ECU (either not shown). The notification mechanism 66 causes the notification device to operate in accordance with a notification instruction output from the automatic control ECU 20”, Paragraph 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Nishiguchi in view of Official Notice.
Regarding Claims 5 and 15, Nishiguchi discloses the apparatus of Claim 4 and the method of Claim 14, respectively, and Nishiguchi further discloses the determination device is configured to (per Claim 5) / determining whether the plurality of operation conditions are met comprises (per Claim 15):
determine that the first condition is met, when the turn signal switch is operated (per Claim 5) / determining that the first condition is met, when a turn signal switch is operated (per Claim 15) (“In ); but Nishiguchi remains silent that the turn signal switch must also be maintained longer than or equal to a reference time (per Claims 5 and 15) since Nishiguchi only discloses a separate kind of time check relating to distinguishing whether or not the driver who made the turn signal operation is intending to make the lane change manually (if timer T goes over Tth) or automatically (if timer T stays at or below Tth) (“In step S23, the time measured with the timer T is compared with a predetermined time Tth. The predetermined time Tth is set to distinguish the intention of the driver who makes the winker operation. The timer T measures the elapsed time since the lane change controller 54 changed the determination from the determination that the lane change is available to the determination that the lane change is unavailable (step S19 in FIG. 3). In this embodiment, if the time measured with the timer T is the previously set predetermined time Tth or longer (step S23: YES), it is expected that the driver may intend to change the lane by manual control. At this time, the processing goes to step S24. In contrast, in this embodiment, if the time measured with the timer T is shorter than the previously set predetermined time Tth (step S23: NO), it is expected that the driver may intend to change the lane by automatic control. At this time, the processing goes to step S33 shown in FIG. 5”, Paragraph 58).  However, Office takes Official Notice that it is old and well known that drivers sometimes accidentally/inadvertently switch on a turn signal that they didn’t intend to put on and so they might immediately turn it off once they hear/see the blinker, and/or drivers sometimes purposefully turn on a turn signal but immediately change their 
Regarding Claims 6 and 16, Nishiguchi discloses the apparatus of Claim 4 and the method of Claim 14, respectively, and Nishiguchi further discloses the determination device is configured to (per Claim 6) / determining whether the plurality of operation conditions are met comprises (per Claim 16):
determine that the second condition is met, when a state where the steering torque is less than reference torque (per Claim 6) / determining that the second condition is met, when a state where steering torque is less than a reference torque (per Claim 16) (condition 2: steering torque applied by the driver must be less than the automatic lane change manual override threshold (“A steering mechanism 64 is provided with a torque sensor 34. The torque sensor 34 measures a steering torque in accordance with steering of the steering wheel 32, and outputs a torque signal indicative of the steering torque to the automatic control ECU 20”, Paragraph 37, “the lane keep controller 52 is configured to allow override (a temporary manual operation) if the steering torque indicated by the torque signal detected by the operation detection unit 46 is a predetermined operation amount or larger. The predetermined operation amount is referred to as override threshold Fth”, Paragraph 42, “if the steering torque being the override threshold Fth (=F1) or larger is detected, the lane can be changed by manual operation”, Paragraph 61, “if the steering torque being the override threshold Fth (=F2) or larger is detected, the lane can be changed by manual ); but Nishiguchi remains silent that the steering torque must also be maintained longer than or equal to a reference time (per Claims 6 and 16).  However, since Nishiguchi discusses a lane keeping system that includes the possibility of automatic lane changes, and Office takes Official Notice that it is old and well known in the art that a driver does not need to touch the steering wheel while a lane keeping system is active (as the lane keeping system is what controls steering without requiring any steering wheel input from the driver), then clearly the steering torque will have been below the automatic lane change manual override threshold for more than a reference time (i.e. at least the time from when the driver put the automatic lane keeping system on to when the driver operates a turn signal switch) because if the steering torque goes above that level then the control will switch out of the lane keeping function.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the apparatus/method of Nishiguchi with a time check relating to ensuring a minimum time that the steering torque remain below the automatic lane change manual override threshold for more than a reference time in order for it to “count” as meeting the second condition, as is obvious in view of Official Notice, in order to ensure that the driver be given at least a minimum duration to apply said automatic lane change manual override before initiating an automatic lane change.
Claims 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Nakai et al. (EP 3269609), herein “Nakai”.  Note that the below rejections of Claims 9 and 19 are in addition to the rejections of these claims already shown in the 35 USC 102 section above.  Additionally/alternatively, Claims 11 and 21 are rejected under 35 U.S.C. 103 as being obvious over Nishiguchi in view of Nakai, further in view of Official Notice.
Regarding Claims 9-10 and 19-20, Nishiguchi discloses the apparatus of Claim 1 and the method of Claim 12, respectively, and Nishiguchi further discloses the information screen comprises an information message for inquiring (per Claims 9 and 19) about approval to use the lane change control function (per Claim 9) / the driver about approval to use the lane change control function (per Claim 19) (“The notification mechanism 66 includes a notification device, such as a display and/or a loudspeaker, and a notification ECU (either not shown). The notification mechanism 66 causes the notification device to operate in accordance with a notification instruction output from the automatic control , and additionally, Nakai teaches an information screen that comprises an information message for inquiring about approval to use the lane change control function (per Claims 9 and 19), and a controller configured to activate the lane change control function and perform the lane change control for the vehicle, when a feedback from the driver is received via the information screen (per Claim 10, dependent upon Claim 9) / activating the lane change control function and performing the lane change control, when a feedback from the driver is received via the information screen (per Claim 20, dependent upon Claim 19) (“Fig. 2B illustrates one example of the display on notification unit 92 in response to the travel environment illustrated in Fig. 2A.  In a display range of notification unit 92, options involved in the behavior of vehicle 1 are displayed on the right, and information for switching from autonomous driving to manual driving is displayed on the left.  The first behavior is “lane change” displayed in highlighted display region 29b in display regions 29a to 29c and 29g”, Paragraphs 61-62, “Operating unit 51 includes operation buttons 51a to 51d provided on the right side of steering wheel 5 and operation buttons 51e to 51h provided on the left side of steering wheel 5…In the present exemplary embodiment, display regions 29a to 29c illustrated in Fig. 2B correspond to operation buttons 51a to 51c, respectively, and display region 29g corresponds to operation button 51g.  In this configuration, when selecting any one of contents displayed in each display region, the driver presses the operation button corresponding to each display region”, Paragraphs 63-65, “Next, vehicle controller 7 causes notification unit 92 of information notification device 9 to provide notification regarding the first behavior…In the example in Fig. 5B, notification unit 92 displays character information of “lane change” which is the information about the first behavior in display region 59b in a highlighted manner”, Paragraph 76, “When the operation received by operating unit 51 is the operation for behavior selection (that is, the depression of any one of operation buttons 51a to 51c is detected), vehicle controller 7 ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the apparatus/method of Nishiguchi to utilize an information screen that comprises an information message for inquiring about approval to use the lane change control function, that includes the ability for the driver to respond to the inquiry with positive feedback (i.e. selecting the highlighted “lane change” option) or negative feedback (i.e. selecting a different highlighted option other than “lane change”), and have a controller then executes the lane change control function if the feedback was positive, as taught by Nakai, in order to provide an easy visual/operational interface for the driver to confirm an intention to make an autonomously executed lane change (and to actually execute it) or to confirm a different intention to make a different autonomously executed maneuver and/or to switch out from autonomous driving completely.
Regarding Claims 11 and 21, Nishiguchi as modified by Nakai teaches the apparatus of Claim 10 and the method of Claim 20, respectively, and Nakai further teaches:
the controller is configured to execute a default action, when the feedback from the driver is not received via the information screen within a predetermined time / executing a default action, when the feedback from the driver is not received via the information screen within a predetermined time (per Claim 21) (“vehicle controller 7 determines which is the most suitable for the current travel environment from among the read behavior candidates, and sets the most suitable for the current travel environment as a first behavior”, Paragraph 74, “Vehicle controller 7 then sets a second predetermined time shorter than the first predetermined time as a time in which the operation for the behavior to be executed next before the merging point can be received”, Paragraph 78, “When operating unit 51 has not received any operation performed by the driver  within the second predetermined time (NO in step S17), vehicle controller 7 controls vehicle 1 such that vehicle 1 performs the first behavior (step S21)”, Paragraph 82).
While Nakai teaches that the controller executes the first behavior (the most suitable based on the current environment) as a default action if feedback from the driver is not received before a time the information screen to end when the driver feedback is not received within a predetermined time.  However, if in Nakai the first behavior is not a “lane change” based on the current environment, and the time limit on receiving driver feedback relating to a “lane change” is exceeded, the previously shown information screen will certainly change once the first behavior is executed as a default action, and thus the prior displayed information screen will have effectively been ended.  As such, Nakai teaches these limitations.  Regardless, Office takes Official Notice that it is old and well known in the art for display screens to end to save power and/or to minimize distraction to one or more potential users if it appears that they are not being utilized (which is the case if there is no driver feedback received within a reasonable time following an inquiry), but this energy savings and/or minimized distraction comes at the expense of those one or more users losing out on an extended opportunity to provide feedback at a later time.  Therefore, providing a time limit before the information screen ends is merely a matter of obvious design choice, particularly in view of Nakai, since there are no unexpected results/advantages in doing so (and because any possible advantage of providing a specific time limit screen shut off must be balanced with possible disadvantages as well).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the apparatus/method of Nishiguchi to utilize an information screen that changes/ends after a predetermined duration if the driver fails to respond to the inquiry with appropriate feedback (i.e. selecting a highlighted option), as further taught by Nakai and/or is obvious in view of Official Notice, in order to save power and/or to minimize distraction to one or more potential users if it appears that the information screen is not being utilized (but then losing out on an extended opportunity for those one or more potential users to provide feedback at a later time), which is merely a matter of obvious design choice.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Note that the three foreign patent references cited on the current PTO-892 are not being provided because they were already on the IDS provided by the Applicant on 31 July 2019, and a copy of these foreign patent references have already been placed in the file wrapper as of that IDS date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663